        Case 1:17-cr-00248-VSB Document 292 Filed 05/12/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                      Plaintiff,                      Case No. 2:17-cr-00248-VSB
 v.

 MICHAEL MENDLOWITZ, a/k/a Moshe
 Mendlowitz and RICHARD D. HART, a/k/a Rick
 Hart,

                      Defendants.


                                   NOTICE OF APPEARANCE

TO THE CLERK OF THE COURT AND COUNSEL OF RECORD:

       PLEASE NOTE the appearance of Brian T. Burns of Smith Villazor LLP as counsel for

Defendant Michael Mendlowitz in this action.

Dated: New York, New York
       May 12, 2021                                Respectfully submitted,

                                                   SMITH VILLAZOR LLP



                                               By: s/ Brian T. Burns
                                                   Brian T. Burns
                                                   250 West 55th Street, 30th Floor
                                                   New York, New York 10019
                                                   (212) 582 - 4400
                                                   brian.burns@smithvillazor.com

                                                   Attorneys for Defendant
                                                   Michael Mendlowitz
